DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 and 4/10/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito EP 1 974 657 A2.
Regarding claim 1, Ito discloses (see at least Fig 1, [0061]-[0064], [0080]-[0084]) an ophthalmologic apparatus (10), comprising: an objective lens (46) that faces a subject's eye (E); a first illumination optical system (18) that irradiates a cornea (C) of the subject's eye (E) with illumination light emitted from a first illumination light source (54) along an optical axis overlapping an optical axis center of the objective lens (Fig 1, system 18); and a corneal measurement optical system (20) having an imaging element (28) that takes an image of a corneal reflection light ([0062] describes light reflected from the cornea is focused toward CCD 28), which is a reflection of the illumination light ([0062]), through the objective lens ([0062] via objective lens 46), and outputs an imaging signal (Fig 1), wherein the corneal measurement optical system (20) includes a first mirror (22) arranged near the objective lens, and a second mirror (26) arranged near the imaging element (Fig 1), and the first and second mirrors are configured such that the corneal reflection light that enters and is reflected from the first mirror (Fig 1 shows light from mirror 26 reflect back to mirror 22 and back to the eye), and then enters and is reflected from the second mirror (26) exits toward an incident side from which the corneal reflection light enters a reflection surface of the first mirror (Fig 1 shows light enter and reflect from mirror 26 toward an incident side of the eye and mirror 22).
Regarding claim 2, Ito discloses wherein the first (22) and second (26) mirrors have flat reflection surfaces (Fig 1).
([0058], half mirror 22 and half mirror 26).
Regarding claim 4, Ito discloses wherein the corneal measurement optical system (20) is configured such that the first (22) and second mirrors (26) form a right angle between their reflection surfaces (Fig 1, [0064], shows mirror 70 to mirror 27 with system forms a right angle).
Regarding claim 5, Ito discloses wherein in the corneal measurement optical system (20), the corneal reflection light (Fig 1 shows light reflected from E and directed to 22) that enters the first mirror is converging light or diffused light (Fig 1 shows diffused light enter and leave lens 24).
Regarding claim 6, Ito discloses wherein the first illumination optical system (18) includes a single light source only (54).
Regarding claim 8, Ito discloses an alignment adjustment unit (66) that adjusts a position of the objective lens in order to adjust a relative position between the subject's eye (E) and the objective lens (46); and a fixation lamp (74) including a light source (82) different from the first illumination light source (Fig 1), wherein the fixation lamp emits light that focuses on a retina of the subject's eye through the objective lens (Fig 1, [0065]).
Regarding claim 9, Ito discloses a second illumination optical system (14) that irradiates the cornea (C) of the subject's eye (E) with illumination light emitted from a second illumination light source (40) along an optical axis center different from the optical axis center of the objective lens (Fig 1 shows light from E to sensor 44); and a control unit (control circuit 117) that controls the first illumination light source (18) and (14) source ([0137], information acquisition control means includes the imaging illumination optical system 14), wherein the control unit is able to switch between the first illumination light source and the second illumination light source to irradiate the cornea (C) with the illumination light ([0145], the information or operation of the entire system is able to be controlled by a computer as well).
Regarding claim 10, Ito discloses wherein the second illumination light source (30) emits the illumination light (40) to irradiate the cornea (C) of the subject's eye (E) with the illumination light without passing through the objective lens (Fig 1, 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito EP 1 974 657 A2 in view of Araki et al. US 2014/0286019.
([0172], light source 2) is a bullet-shaped LED ([0172], bullet shaped LED). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Ito with the LED light source of Araki to reduce the size and thickness of an apparatus (Araki, [0174]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARRIEF I BROOME/Examiner, Art Unit 2872